DETAILED ACTION

Prosecution Status
A non-final Office action was mailed 12/10/2020 in which claims 1-10 were rejected.  Applicant responded by submitting Amendments to the Claims and Remarks, received 06/10/2021.  Subsequently, an Interview was held on 06/24/2021 to discuss the Office action and Amendment to the Claims filed 06/10/2021.  During the Interview, it was agreed that Applicant would submit a Supplemental response with Amendments to the Claims in which the amendments would be relative to the claim set filed 06/10/2021 (which were ENTERED by the Examiner).  Applicant submitted a Supplemental response on 07/26/2021, including an Amendment to the Claims and Remarks, which are now the subject of this Office action.
Priority
The Examiner recognizes that this application claims priority to provisional application 62/633,917, filed on 04/27/2018.  See Application Data Sheet (ADS), filed on 05/22/2019.

Claim Objections
Claims 11-14 objected to because of the following informalities:  
The claims must be in one sentence form only with a single period at the end.  Currently, claim 11 contains more than one period (see line 15, “chat messages.”).   Correction is required.  
Claim 11 recites “mortgage officers,” but the references “mortgage loan officers.  Consistent (i.e., identical) terminology should be used throughout the claims when referring to a given element to ensure that the claims particularly point out and distinctly claim the subject matter, as required under 35 USC § 112.

In claim 11, the claim recites “a computer of the user,” and then later recites “the user’s computer.”  Terminology should be used throughout the claims when referring to a given element to ensure that the claims particularly point out and distinctly claim the subject matter, as required under 35 USC § 112.
In regard to claim drafting, the Examiner notes that in general, the first time a limitation (i.e. an element, component, characteristic, etc.) is introduced in a claim it must be introduced with “a” or “an,” when grammatically appropriate.  Subsequently, references to previously-introduced limitations should be preceded by either “said” or “the”.   In claim 11, the claim recites several limitations without introducing them with “a” or “an” – for example- “home value, down payment, mortgage term, and credit score” are all recited without being preceded by “a”.
Claims 12-14 depend on claim 11 and acquire these same deficiencies.  

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11-14 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In regard to claim 11, the claim recites several previously unclaimed features which are not adequately supported by the original written description and drawings.  
Claim 11 recites the limitation "a request from a user for mortgage offers.”   However, the Specification merely discloses a request for mortgage terms.
Claim 11 recites a first network and a second network.  The Specification and Drawings fail to describe a separate first network for the user/borrower and a second network for the mortgage officers.  
The claim also recites borrower information including “credit score.”  The Specification and Drawings fail to describe borrow information specifically including a credit score.
Claim 11 recites “matching, by the third party server, one or more mortgage loan officers using the borrower information.”   However, the Specification merely discloses “the mortgage acquisition system will automatically assign mortgage loan originations to the potential borrower,” but falls short of disclosing a matching of mortgage loan officers using borrower information.
The claim also recites “creating, by the third party server, (1) anonymous request information, by copying the borrower information.”  The Examiner was unable to find support for this feature.
The claim recites “creating, by the third party server . . . user chat messages.”  This limitations, as currently presented, implies that the user chat messages are generated by the third party server, rather than being authored by the users through the user interface of the client computer.  Accordingly, the claim, as currently presented, is not adequately supported by the disclosure.
The claim recites “transmitting, from the third party server, the mortgage loan offers, the loan officer chat messages and a mortgage loan application Uniform Resource Locator (URL) for each respective mortgage offer.” None of these features are disclosed by the Specification.  Rather, at paragraph [0055], the Specification merely disclose “mortgage terms are saved in the mortgage acquisition system and can be displayed in the potential borrower’s user interface,” but fails to disclose the specifics recited in the claim, and in particular, the use of a mortgage loan application URL.
The claim also recites “wherein upon transmitting this data, the third party server connects the user’s computer with the selected mortgage officer so that they user can directly interface with the selected mortgage officer without the third party server.”  Although the Specification, at paragraph ¶ 0055, generally discloses that the borrower “can schedule a meeting” or “call or email the mortgage loan officer directly . . . ,” the Specification fails to disclose connecting the user’s computer with the selected mortgage officer.
Similarly, in claim 12-13, the Specification fails to disclose “receiving, at the third party server from the first user interface, a selected mortgage officers” and “transmitting, by the third party server to a computer of the selected mortgage officer through the second network via the second user interface, information indicating that the selected mortgage officer has been selected via the first user interface.”  The Specification also fails to disclose use of a URL as recited in claim 13.  
Claims 12-14 depends on claim 11 and acquires the same deficiencies as set forth with respect to the independent claim.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 11 recites “chat messages” at line 15, “user chat messages,” in line 24, “the user chat messages” in line 30, “loan officer chat messages” in line 37, and “the loan officer chat messages” in line 43.    It is unclear whether the later recited “user chat messages” and “loan officer chat messages” are referencing the chat messages recited at line 15.  Clarification is required.  
Claim 11, third to last line, recites “this data.”  It is unclear which data this is referencing.  
Claim 11, second to last line, recites “the selected mortgage officer.”  This term does not have antecedent basis.  It is unclear whether this is referencing the selected mortgage loan offer or whether this is reference a mortgage officer that is associated with the selected mortgage loan offer.  Correction is required.
Claim 11 recites “connecting the user’s computer with the selected mortgage officer.”  This language implies that the user’s computer physically connects to a mortgage officer (i.e. a human person), rather than to the mortgage officer’s computer.  Correction is required. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 11-14 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without significantly more.

In accordance with the 2019 Revised Patent Subject Matter Eligibility Guidance, the examiner is to perform an analysis (Step 1, Step 2A (Prong One and Prong Two), and Step 2B) to evaluate whether the claims are drawn to patent-eligible subject matter.

Step 1 – Evaluate whether the claimed subject matter fails within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine, manufacture, or composition of matter.
In the instant case, claims 11-14 are directed to a method/process.  Consequently, the analysis proceeds to the two-step framework previously set forth in Alice/Mayo.

Revised Step 2A: Prong One – Evaluate Whether the Claim Recites a Judicial Exception 
To determine whether a claim recite an abstract idea, examiners are to (a) identify the specific limitations the claims under examination that the examiner believes recites an abstract idea and (b) determine whether the identified limitations falls within one of the following subject matter groupings of abstract ideas enumerated in Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance: 
(a) Mathematical concepts—mathematical relationships, mathematical formulas or equations, mathematical calculations;

(b) Certain method of organizing human activity—fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal integration (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities of behaviors; business relationships); maintaining personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and

(c) Mental processes—concepts performed in the human mind (including an observation, evaluation, judgment, opinion).

Claim 11 is illustrative of the presently claimed subject matter:
A method comprising:
receiving, at a third party server, a request form a user for mortgage offers by mortgage officers;

in response to receiving the request, transmitting, by the third party server, a first user interface to a computer of the user over a first network to allow the user to enter into the first user interface data relevant to obtaining a mortgage;

receiving the data, at the third party server over the first network from the user’s computer via the first user interface, in response to the user entering in the data into the first user interface;

creating, by the third party server, using the received data: 
(1) borrower information including home value, down payment, mortgage term, credit score, and
(2)chat messages[;]
matching, by the third party server, one or more mortgage loan officers using the borrower information;
assigning, by the third party server, an anonymous unique identifier to the borrower information;
creating, by the third party server, (1) anonymous request information, by copying the borrow information and appending the anonymous unique identifier instead of using any contact information so that the anonymous request information does not include information that specifically identifies the user, and (2) user chat messages identifying the user with the anonymous unique identifier instead of using any contact information of the user, the contact information comprising and address, email address or phone number for contacting a user;

transmitting, for the third party server, a second user interface to computers of the mortgage officers over a second network; 

transmitting the anonymous request information and the user chat message from the server to one or more mortgage officers over the second network via the second user interface;

receiving, by the third party server form each computer of the mortgage officers via the second user interface: (1) mortgage loan offers, each mortgage loan offer comprising: a mortgage interest rate, a mortgage company and a mortgage officer; and (2) loan officer chat messages;

transmitting, form the third party server, the mortgage loan offers, the loan officer chat messages and a mortgage loan application Uniform Resource Locator (URL) for each respective mortgage offer through the first user interface through the first network, so that the user can view, with the first user interface, the mortgage loan offers and make a selection of one of the mortgage loan offers via the first user interface;

wherein upon transmitting this data, the third party server connects the user’s computer with the selected mortgage officer so that the user can directly interface with the selected mortgage officer without the third party server.


The method requires a practitioner to perform steps of an anonymous user requesting mortgage offers, wherein the user provides data regarding the mortgage request, matching mortgage loan officers to the mortgage request, assigning an anonymous unique identifier to the user, allowing anonymous messaging between the user and the mortgage loan officers, receiving mortgage loan offers from the mortgage loan officers, and allowing the user to view and select a mortgage office’s offer.   In essence, the claims are directed to a process that allows anonymous communication between a potential borrow and a potential mortgage lender.  
But for the recitation of “a third party server,” “a computer of a user,” “a first network,” “a first user interface,” “computers of the mortgage officers,”  “a second network,” and “a second user interface,” all of the claim limitations are directed to may be categorized as a method for organizing human activity because they are directed to exchanging loan information between an anonymous borrower and a mortgage loan officer.  Here, the claims are directed to managing communications between a borrower and a mortgage loan officer.  This concept falls squarely within this category.  
Additionally, the Examiner notes that the steps of “receiving . . . a request  . . . for mortgage offers”, “the user to enter . . . data relevant to obtaining a mortgage,” “receiving the data,” “creating borrow information,” “matching . . . one or more mortgage loan officers using the borrow information,” “assigning . . . an anonymous unique identifier to the borrower information,” “creating . . . anonymous request information, by copying the borrower information and appending the anonymous unique identifier instead of using any contact information,” “transmitting the anonymous request information  and user chat messages . . . to the one or more mortgage officers,” “receiving mortgage loan offers, “ and transmitting the mortgage loan offers, the loan officer chat message, and a mortgage loan application . . . for each respective mortgage offer . . . so that the user can view . . . the mortgage loan offers and make a selection of one of the mortgage loan offers,” could all be performed manually without any computer at all.
Accordingly, the claim requires further analysis under Prong Two.

Revised Step 2A: Prong Two – If the Claim Recites a Judicial Exception, Evaluate Whether the Claim Recites Additional Elements that Integrate the Exception into a Practical Application of that Exception.
A claim that integrates a judicial into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.  In this instance, the claims recite “a third party server,” “a computer of a user,” “a first network,” “a first user interface,” “computers of the mortgage officers,”  “a second network,” and “a second user interface,” all for managing the communications between the user and the mortgage loan officers.  These generically recited computer element does not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on using interfaces on computers over a computer network.  In this instance, the use of the third party server, computers, user interfaces, and networks do not provide a technical improvement to the user interfaces, computers and/or computer network, but rather, only generally links the use of the abstract mortgage acquisition process to a generic computer network environment.

Step 2B: If the Claim is directed to a Judicial Exception, Evaluate Whether the Claim Provides an Inventive Concept.
If a claim has been determined to be directed to a judicial exception under revised Step 2A, examiners should then evaluate the additional elements individually and in combination under Step 2B to determine whether the provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself).  
	In applying step two of the Alice/Mayo analysis, the examiner must “determine whether the claims do significantly more than simply describe [the] abstract method” and thus transform the abstract idea into patent-eligible subject matter.  Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709 (Fed. Cir. 2014).  Generally, “[i]f a patent uses generic computer components to implement an invention, it fails to recite an inventive concept under Alice step two.”  West View Research v. Audi, CAFC Appeal Nos. 2016-1947-51 (Fed. Cir. 04/19/2017) citing Mort. Grader, Inc. v. First Choice Loan Servs. Inc., 811 F.3d 1314, 1324–25 (Fed. Cir. 2016) (explaining that “generic computer components such as an ‘interface,’ ‘network,’ and ‘database’ . . . do not satisfy the inventive concept requirement”; but see Bascom (finding that an inventive concept may be found in the non-conventional and non-generic arrangement of the generic computer components, i.e., the installation of a filtering tool at a specific location, remote from the end-users, with customizable filtering features specific to each end user).
 	Accordingly, the examiner has searched the claim(s) to determine whether there are any “additional features” in the claims that constitute “inventive concept,” thereby rendering the claims eligible for patenting even if they are directed to an abstract idea.  Alice, 134 S. Ct. 2347 (2014).  Those “additional features” must be more than “well understood, routine, conventional activity.”  See Alice.  To note, “under the Mayo/Alice framework, a claim directed to a newly discovered . . . abstract idea[] cannot rely on the novelty of that discovery for the inventive concept necessary for patent eligibility.”  Genetic Techs. Ltd v. Merial LLC, 818 F.3d 1369, 1376 (Fed. Cir. 2016); Diamond v. Diehr, 450 U.S. 175, 188-89 (1981).
 	As an example, the Federal Circuit has indicated that “inventive concept” can be found where the claims indicate the technological steps that are undertaken to overcome the stated problem(s) identified in Applicant’s originally-filed Specification.  See Trading Techs. Inc. v. CQG, Inc., No. 2016-1616 (Fed. Cir. 2017); but see IV v. Erie Indemnity, No. 2016-1128 (Fed. Cir. March 7, 2017)(“The claims are not focused on how usage of the XML tags alters the database in a way that leads to an improvement in technology of computer databases, as in Enfish.”)(emphasis in original) and IV. v. Capital One, Nos. 2016-1077 (Fed. Cir. March 7, 2017)(“Indeed, the claim language here provides only a result-oriented solution, with insufficient detail for how a computer accomplishes it.  Our law demands more.  See Elec. Power Grp., 830 F.3d 1356 (Fed. Cir. 2016) (cautioning against claims ‘so result focused, so functional, as to effectively cover any solution to an identified problem.’)”).  Furthermore, “[a]bstraction is avoided or overcome when a proposed new application or computer-implemented function is not simply the generalized use of a computer as a tool to conduct a known or obvious process, but instead is an improvement to the capability of the system as a whole.”  Trading Techs. Int’l, Inc. v. CQG, Inc., No. 2016-1616 (Fed. Cir. 2017) (emphasis added).  
	For this step, examiners have been instructed to rely on what the courts have recognized, or those in the art would recognize, as elements that are performing activities and/or functioning considered to be well-understood, routine, and conventional.  The courts have, for instance, recognized the following computer functions to be well-understood, routine, and conventional functions when claimed in a merely generic manner:
performing repetitive calculations, 
receiving, processing, and storing data,
electronically scanning or extracting data from a physical document, 
electronic recordkeeping, 
automating mental tasks, and
receiving or transmitting data over a network, e.g., using the Internet to gather data.
See MPEP § 2106.05(d)(II).
In regard to claims 11-14, the recited steps tangentially recite the steps are performed at or by a “third party server,” require use of a “user interface” to entering and outputting data, and rely upon “a network” for transmitting data between computers.  In regard to the third party server, the addition of this computer element, as currently recited in the claims, is merely a generic computer component that is equivalent to stating “apply in with a computer,” which the Supreme Court has ruled is not sufficient to transform an abstract idea into eligible subject matter.  See Alice.  With respect to the recitation of user interface and network, these limitation merely describes computer functions that have been recognized as being well-understood, routine, and conventional functions when claimed in a merely generic convention, as noted above.  See MPEP § 2106.05(d)(II)(i) (as listed above).
  Furthermore, the computer is recited with a high level of generality. See Specification, ¶ 00119, stating “[t]he different embodiments may be implemented using any hardware device or system capable of running program code 918.”  The use of a machine or apparatus that contributes only nominally or insignificantly to the execution of the claimed method weighs against eligibility. See Bilski v. Kappos, 130 S. Ct. 3218, 3230.  Consequently, here, the recitation of a computer components is merely an insufficient attempt to limit the abstract idea to a technological environment.  Moreover, “considered as an ordered combination, the computer components of [applicant’s] method add nothing that is not already present when the steps are considered separately.”  Alice v. CLS Bank, 134 S. Ct. 2347, 110 USPQ2d 1976, 1985 (2014).   Consequently, the Examiner concludes that the claims do not recite significantly more than the abstract idea, and consequently, is ineligible for patenting.

Distinguishable Subject Matter
The present claims appear are distinguishable from the prior art of record.  Thus, the Examiner has not made a prior art rejection under 35 USC §102 or §103.  However, the Examiner notes that the claimed subject matter is not fully supported by the original disclosure.  Thus, upon any further amendment to remove new matter, the Examiner will reconsider the claims to determine whether they remain distinguishable from the prior art of record.

Response to Arguments
Applicant's arguments filed 06/10/2021 and 07/26/2021 have been fully considered but they are not fully persuasive.   All previous claims have been cancelled and new claims have been presented.    Consequently, the previous rejections are moot and new rejections have been made with respect to the newly presented claims.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bramlage et al., US 8,793,183 B2 (Reverse customized consumer loan search adapted to match lenders with whom the consumer qualifies)

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A ZARE whose telephone number is (571)270-3266.  The examiner can normally be reached on Monday - Friday, 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571-272-7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Scott A. Zare
9/17/2021



/SCOTT A ZARE/               Primary Examiner, Art Unit 3649